DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted
1/10/2022. 
Claims 1-6, 8 and 9 have been amended. Support for claim 1 is found in [0043] and partial claim 2 incorporated in claim 1, claims 2-4 have been partially deleted, claims 5-9 have been amended to correct dependency, support for claim 5 [0031], and support for claim 6 is found in [0035] of the instant specification.
Claim 7 has been cancelled.
Claims 11-15 have been added; support for the claim 11 is found in partial claim 4 incorporated in claim 11, support for the claim 12 is found in [0065], support for the claim13 is found in [0063], support for the claim 14 and 15 is found in [0043], of the instant specification. 
Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN202695639U) in view of Daifuku et al.(US4717634A), and evidenced by American Welding Society C1 .1 M/C1 .1 :2012 - Recommended Practices for Resistance Welding and in further .

	As to claim 1, Li discloses s to claim 1, Li discloses a button-type battery 
[Abstract], comprising: 
	a package assembly including a battery cup (Cathode shell, [Abstract]), a sealing plastic ring (Sealing ring 4 is a polyethylene sealing ring, [0021]) and a battery cover (Anode shell, [Abstract]), the sealing plastic ring being nested in the battery cup, the battery cover being clamped in the sealing plastic ring (Sealing ring 4 is located between the anode shell I and the cathode casing 6, with effective sealing effect, [0019, Fig. 11), 
	and the battery cover being pressed against the sealing plastic ring so that the sealing plastic ring being in tight contact with an inside of a sidewall of the battery cup (Sealing ring for battery 4 has better tightness, [0021, Fig. 1 ]), 
	the battery cup and the battery cover together forming a battery cavity (The anode shell I and the cathode casing 6 to form shell, covers the rolling core, 
[0018, Fig. 1], and a welding layer being provided on the battery cup (The cathode casing 6 of the inner shell bottom plate for spot welding [0025, Fig. 11) and/or the battery cover;
	and a rolled cell placed in the battery cavity [Fig. 1 ],
	with an electrode tab provided on the rolled cell; wherein the welding layer is formed by resistance welding (spot welding) on a contact portion where the electrode tab of the rolled cell contacts the battery cup (Copper foil 5 is welded with the negative shell 6. copper foil 5 form non-dressing of negative electrode tab, welding, specifically ... spot welding [0025, Fig. 1] and/or the battery cover. As evidenced by, American Welding Society which considers "Spot" welding one of several forms of resistance welding [American Welding Society (C1 .1 M/C1 .1 :2012 - Recommended Practices for Resistance Welding).

    PNG
    media_image1.png
    718
    1221
    media_image1.png
    Greyscale

(Li Fig. 1 annotated)
	Li discloses the welding layer includes the center welding layer (Copper foil 5 is welded with the negative shell 6. copper foil 5 form non-dressing of negative electrode tab, welding, specifically ... spot welding. [0025, Fig. 11]). Where Figure 1 illustrates the welding layer is located in the center of the battery cup.
	Li discloses a button battery but is silent on an edge-welding layer.
	Daifuku discloses a button battery [C8L60] and further teaches an edge-welding layer, and the edge-welding layer being formed by resistance welding on a contact portion at an edge position where the electrode tab of the rolled cell (rolling which is required for the manufacture of electric cells, [C10L37-38]) contacts the battery cup (the collector 4 is fixed to one of the outer sheath vessels (la) by spot welding at 8, [C14L42-61, Fig. 8]) and the battery cover. 
	In particular, it is preferred to weld a collector to an outer sheath vessel or container in order to obtain strong adhesion [C8L60]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the weld of Daifuku to improve adhesion to the outer vessel.

    PNG
    media_image2.png
    645
    1230
    media_image2.png
    Greyscale

(Daifuku Fig. 1 annotated)
	With respect to the limitation, "after assembling of the package assembly and the rolled cell, determining position of the electrode tab of the rolled cell, and using a double-pin welding head for performing the resistance welding operation on the battery cup and/or the battery cover." 
	It should be note Claim 1 is considered a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

	As to claim 2, Li discloses the button-type battery according to claim 1, wherein the center welding layer formed by resistance welding (spot welding) on a contact portion at a central position where the electrode tab of the rolled cell contacts the battery cup. (Li Fig. 1 above). 
	It should be note Claim 2 is considered a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this case, "formed by resistance welding" is considered product by process.

	As to claim 3, modified Li discloses a button battery with the edge-welding layer as is discuss above and incorporated herein,. 
	Daifuku taught the edge-welding layer being formed by resistance welding on a contact portion at an edge position where the electrode tab of the rolled cell (rolling which is required for the manufacture of electric cells, [C10L37-38]) contacts the battery cup (the collector 4 is fixed to one of the outer sheath vessels (la) by spot welding at 8, [C14L42-61, Fig. 11]) and/or the battery cover. 
	In particular, it is preferred to weld a collector to an outer sheath vessel or container in order to obtain strong adhesion [C8L60 , Daifuku Fig. 1 above].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the weld of Daifuku to improve adhesion to the outer vessel. 
	It should be note Claim 3 is considered a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this case, "formed by resistance welding" is considered product by process.

	As to claim 4, Li discloses a button battery but is silent on the welding layer located on the cover. 
	Daifuku discloses a button battery and further teaches the center welding layer is formed by resistance welding on a contact portion at a central position where the electrode tab of the rolled cell contacts the battery cover and the edge welding layer is formed by resistance welding on a contact portion at an edge position where the electrode tab of the rolled cell contacts the battery cover (A negative electrode collector 6 is spot welded to the negative electrode 5 on outer sheath vessel lb by spot welding at 9 [C14L42-61, Fig. 1]). Where location 9 has both center and edge positions contacting the cover (lb).

    PNG
    media_image3.png
    722
    1114
    media_image3.png
    Greyscale

(Daifuku Fig. 1 annotated)
	In particular, it is preferred to weld a collector to an outer sheath vessel or container in order to obtain strong adhesion [C8L60]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the weld of Daifuku to improve adhesion to the outer vessel. 
	It should be note Claim 4 is considered a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this case, "formed by resistance welding.”

	It should be noted Claims 2- 4 are considered product-by-process claims. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

	As to claim 5, Li discloses a button battery but is silent on the welding layer located on the cover. 
	Daifuku discloses a button battery and further teaches the center welding layer is formed by resistance welding on a contact portion at a central position where the electrode tab of the rolled cell contacts the battery cup and the battery cover, and the edge welding layer is formed by resistance welding on a contact portion at an edge position where the electrode tab of the rolled cell contacts the battery cup and battery cover (Fig. 1) 
	In particular, it is preferred to weld a collector to an outer sheath vessel or container in order to obtain strong adhesion [C8L60]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the weld of Daifuku to improve adhesion to the outer vessel.

    PNG
    media_image4.png
    676
    1261
    media_image4.png
    Greyscale

(Daifuku Fig. 1 annotated)
	As to claims 6,8, 9 and 10, Li discloses a button battery but is silent on the welding layer having a dot shape, disc-shaped, the edge welding layer having a fan­shaped welding layers, each of which is sector shaped and the fan-shaped welding layers are radially distributed about a center of the battery cover. 
	Daifuku discloses a button battery and further teaches both the center welding layer and the edge-welding layer are dot-shaped (Fig. 2).

    PNG
    media_image5.png
    681
    916
    media_image5.png
    Greyscale

(Daifuku Fig. 2 annotated)
	The shape of the welding layers has several dependencies geometry and composition of electrode tab, as such is a design choice.
	The change in form or shape, without any new or unexpected results, is an 
obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

	As to claim 11, Li discloses a button battery but is silent on the edge welding layer located on the cover. 
	Daifuku discloses a button battery and further teaches the center welding layer is formed by resistance welding on a contact portion at a central position where the electrode tab of the rolled cell contacts the battery cover and the edge welding layer is formed by resistance welding on a contact portion at an edge position where the electrode tab of the rolled cell contacts the battery cover (A negative electrode collector 6 is spot welded to the negative electrode 5 on outer sheath vessel lb by spot welding at 9 [C14L42-61, Fig. 1]). Where location 9 has both center and edge positions contacting the cover (lb). 
	In particular, it is preferred to weld a collector to an outer sheath vessel or container in order to obtain strong adhesion [C8L60].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the weld of Daifuku to improve adhesion to the outer vessel. 
	It should be note Claim 11 is considered a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this case, "formed by resistance welding" is considered product by process.

	
    PNG
    media_image6.png
    586
    940
    media_image6.png
    Greyscale

(Daifuku Fig. 1 annotated)

	As to claim 13, Li discloses the button-type battery according to claim 1, wherein a rolling groove is provided on the battery cup, so that the inside of a sidewall of the battery cup is recessed inward to form a clamp-on step, the sealing plastic ring [0021] is nested in the clamp-on step (Fig. 1), the battery cover is clamped in the sealing plastic ring (The anode shell I and the cathode shell 6 are clamped with a sealing ring 4 [0018] ), and the battery cover is used for pressing against the sealing plastic ring, so that the sealing plastic ring is in tight contact with the clamp-on step (After the battery is sealed by the sealing ring 4 and positive shell I, the foil 3 and the inner wall of the positive shell I tightly contact to form the anode of the battery [0018] Fig. 1).

    PNG
    media_image7.png
    710
    1258
    media_image7.png
    Greyscale

(Li Fig. 1 annotated)
	As to claim 14, Li discloses spot welding or resistance welding where the same
practice is applied then a similar outcome is expected. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 

	As to claim 15, Li discloses a button-type battery having the clamed welding layers and orientations therefore the limitation the button-type battery according to claim 1, wherein the double-pin welding head includes a positive electrode welding head and a negative electrode welding head, after the position of the electrode tab of the rolled cell is determined, the positive electrode welding head is aligned to a part of the electrode tab at a central position of the battery cup and/or the battery cover, and the negative electrode welding head is aligned to a part of the electrode tab at an edge position of the battery cup and/or the battery cover is being treated as a product by process claim as such it should be noted the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product­by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

It should be noted Claims 2- 4, and 11 are considered product-by-process claims. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).




Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN202695639U) in view of Daifuku et al.(US4717634A), in view of Gaugler et al. (US9799858B2), and evidenced by American Welding Society C1 .1 M/C1 .1 :2012 - Recommended Practices for Resistance Welding and in further.

As to claim 12, Li discloses a button-type battery but does not explicitly teach the button-type battery according to claim 1, further comprising a central post, wherein a through hole is provided in the rolled cell, the central post is located in the through hole, and an end of the central post abuts against the electrode tab of the rolled cell.
	In the same field of endeavor, Gaugler discloses a button cell [Abstract] and further teaches, see… This disclosure relates to button cells having a housing consisting of two metal housing halves, which contains a wound electrode separator assembly, and to a method for its production.. [C1L15-10]… the conductors 301 and 302 overlap with the openings of the axial cavity 308 on the end sides, so that welding to the button cell housing can be carried out in this region. This can be seen clearly in FIG. 3B, as can the winding core (309) which fills the axial cavity 308.. [C8L3-8].
	Where the winding core (309) serves as a “central post,” axial cavity (308) serves as the “through hole,” and conductors (301) and (302) act as electrode tabs (see… The conductor (301), which corresponds to the conductor (204) and the conductor (302) which corresponds to the conductor (203) [0044]… The conductors (203) and (204) are respectively applied in a material-free region (205, 206) of the collector foils (201) and (202) [0042]) “abutting” the winding core (309) in  [C8L3-8], Figs. 3A and 3B.

    PNG
    media_image8.png
    781
    1201
    media_image8.png
    Greyscale

(Gaugler Figs. 3A and 3B exploded and annotated for illustration)
	By virtue of my method as described in more detail below, however, a solution can be provided which also has great advantages in terms of production technology [C4L30-34].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the electrode tab placement of Gaugler to improve the manufacturing process.

	


Response to Arguments
In response to arguments filed 7/22/2022 by applicant, with respect to claim 12 were persuasive and a new final is being issued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Wyser et al. (US2016/0190607 A1) Button cell with central conductor.

	Pytik et al. (US2013/0130066A1) Button bell with central winding core.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728